PER CURIAM.
This is an appeal from a final judgment in favor of the appellee, W. 0. Unsworth Builders, Inc., for damages for breach of a construction contract and foreclosure of a mechanic’s lien. We find that the record supports the judgment as to damages for breach of contract but does not support the foreclosure of the mechanic’s lien. The record shows that the contract was terminated in January of 1974; but a claim of lien was not filed until August 7,1974, well past the time in which a lien may be filed.
Accordingly, the judgment is reversed in part and affirmed in part and remanded to the trial court with directions to enter judgment in accordance with the terms of this decision.
CROSS, ANSTEAD and DAUKSCH, JJ., concur.